Citation Nr: 1010518	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).  The rating decision denied the 
Veteran's claim of entitlement to an increased evaluation, in 
excess of 40 percent, for bilateral hearing loss.  The Board 
notes that the RO reduced the Veteran's disability rating to 
30 percent, effective November 2009, by an August 2009 
supplemental statement of the case (SSOC).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has determined that the Veteran must be afforded an 
additional VA audiological examination, prior to appellate 
review, to determine the current level of severity of his 
bilateral hearing loss disability, to include a description 
of its functional effects.

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus... 
is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007); see also 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart, 21 Vet. App. 505.  

The United States Court of Appeals for Veterans Claims has 
held that "in addition to dictating objective test results, 
a VA audiologist must fully describe the functional effects 
caused by a hearing disability in his or her final report." 
Martinak v. Nicholson, 21 Vet.App. 447, 455 (2007).  Pursuant 
to 38 C.F.R. § 4.85(a), the objective results of a VA 
examination for hearing impairment must include a Maryland 
CNC controlled speech discrimination test.  See Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is 
rated on the basis of a mere mechanical application of the 
rating criteria).  However, in instances where, because of 
language difficulties or inconsistent speech discrimination 
scores, the examiner certifies that use of the speech 
discrimination test is not appropriate, Table VIa is to be 
used to assign a rating based on puretone averages.  38 
C.F.R. § 4.85(h).

In July 2007, the Veteran filed a claim of entitlement to an 
increased evaluation in excess of 40 percent for bilateral 
hearing loss and informed VA that he received an audiological 
examination in June 2007 at the Buffalo VAMC.  A treatment 
note dated June 2007 reflects that speech discrimination was 
measured at 76 percent in the right ear and 84 percent in the 
left ear (the note does not specify what type of speech 
discrimination test was used).  

In August 2007, the Veteran received a VA audiological 
examination as part of development of a separate claim for 
entitlement to service connection for tinnitus.  At that 
time, his puretone threshold averages were 65 decibels in the 
right ear and 55 decibels in the left ear.  Speech 
recognition, as measured using the Maryland CNC test, was 80 
percent in the right ear and 68 percent in the left ear.  The 
examiner observed that his hearing appeared to have improved 
since his last examination.  The report does not reflect any 
inquiry into the effects of hearing loss on the Veteran's 
occupational functioning or daily activities.  The Veteran's 
disability rating of 40 percent was confirmed and continued 
in a rating decision dated October 2007.

In February 2008, the Veteran submitted a notice of 
disagreement with two examination reports (dated November 
2007 and January 2008) from two private audiologists; he 
alleged that these private tests revealed that his hearing 
was worse than the results of the August 2007 VA examination.  
The Board notes that this medical evidence shows graphical 
displays of audiogram test results that have not been 
converted to an appropriate numerical form; accordingly, this 
evidence requires translation by a certified specialist.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  This should be 
accomplished on remand.

The Veteran's hearing was evaluated again in May 2008 as part 
of development of his claim for service connection for 
tinnitus.  At that time his puretone threshold averages were 
measured at 70 decibels in the right ear and 64 decibels in 
the left, but no discrimination scores were included because 
the examiner opined that the discrimination test results were 
"not representative of the Veteran's true discrimination 
ability."  The Veteran was seen in December 2008 for 
evaluation of his hearing aids.  His speech discrimination 
was measured at 72 percent in the right ear and 80 percent in 
the left ear; the report does not reflect which type of 
speech discrimination test was used and does not contain 
complete puretone audiometry test results.

In January 2009 the Veteran was afforded a VA examination to 
assess the severity of his hearing loss.  Puretone threshold 
averages were 70 decibels in the right ear and 68 decibels in 
the left ear.  Speech recognition was measured using the W-22 
speech discrimination test (producing results of 76 percent 
on the right and 80 percent on the left); the examiner noted 
that the Veteran had difficulty with the Maryland CNC word 
list.  The report does not reflect any inquiry into the 
effects of hearing loss on the Veteran's occupational 
functioning or daily activities.  On the basis of the January 
2009 examination report, the RO reduced the Veteran's 
disability rating to 30 percent effective November 2009.

As noted, none of the audiological examinations included 
inquiry into the effects of hearing loss on the Veteran's 
occupational functioning or daily activities.  However, the 
Veteran submitted a January 2008 statement from his wife that 
his hearing had worsened (with and without hearing aids) and 
that he could not hear household alarms, telephones ringing, 
or statements made to him at a distance greater than three 
(3) feet.  The Board observes that the Court provided a 
rationale in Martinak for requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involved the potential application of 38 C.F.R. § 3.321(b): 
considering whether referral for an extra-schedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, § 3.321(b) does not rely 
exclusively on objective test results to determine whether a 
referral for an extra[-]schedular rating is warranted" and 
the provision of additional information by VA audiologists 
facilitates possible referral for an extraschedular 
evaluation.  Martinak, 21 Vet.App. at 455.

The Board further observes that the last examination which 
used a puretone audiometry test and the Maryland CNC speech 
discrimination test was conducted in August 2007.  A May 2008 
examiner, evaluating a claim for service connection for 
tinnitus, did not report Maryland CNC test scores, citing 
inconsistency with past scores.  The January 2009 examiner 
utilized a different speech discrimination test.  

While this case is in remand status for an audiological 
examination in compliance with Martinak, the RO must instruct 
any examiner to certify if use of the Maryland CNC test is or 
is not appropriate and whether, in accordance with 38 C.F.R. 
§ 4.85(c), any measurement of hearing impairment should be 
based entirely on puretone threshold average.  The RO is 
reminded that 38 C.F.R. § 3.344 states that examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction. 

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
Veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the severity of a disability.  See also 
38 C.F.R. § 3.159 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC must afford the Veteran 
an additional opportunity to submit any 
information that is not evidenced by 
the current record, to include any 
additional VA or other treatment for 
hearing loss.  The Veteran must be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC must then obtain 
these records and associate them with 
the claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform him and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2. The RO/AMC must arrange for an 
audiological evaluation of the Veteran 
at an appropriate location to determine 
the current severity of his service-
connected bilateral hearing loss.  The 
following guidelines will govern the 
examination:

	a.  The examiner must review the 
claims file, convert any graphical 
results of private audiological 
testing (November 2007 and January 
2008 test reports), examine the 
Veteran, and conduct audiometric 
and speech discrimination 
(Maryland CNC) testing of both 
ears.  If the examiner determines 
that use of the speech 
discrimination test is not 
appropriate, he or she must so 
certify and discuss the underlying 
reason and whether hearing 
impairment should be based only on 
puretone threshold averages.

b.  In compliance with Martinak 
(cited to above), the examiner 
must provide a full description of 
the functional effects caused by 
his bilateral hearing loss.

c.  A complete rationale for any 
opinion expressed must be included 
in the examination report.  A 
report of the audiometric 
examination must be typed and 
associated with the Veteran's 
claims folder.

3. The RO/AMC must notify the Veteran 
that it is his responsibility to report 
for the above examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  If the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Following completion of all 
indicated development, the RO/AMC 
should readjudicate the Veteran's claim 
of entitlement to an increased 
evaluation, in excess of 40 percent, 
for service-connected bilateral hearing 
loss.  In its decision, the RO/AMC 
should be mindful of the provisions of 
38 C.F.R. § 3.344 and must take into 
consideration any and all evidence that 
has been added to the record since its 
last adjudicative action.  The RO/AMC 
must address whether referral for 
consideration of an extraschedular 
evaluation is warranted pursuant to 38 
C.F.R. § 3.321.  If the benefit sought 
on appeal remains denied, the Veteran 
should be provided a Supplemental 
Statement of the Case, which should 
include all pertinent law and 
regulations.  The Veteran and his 
representative should then be given an 
appropriate opportunity to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to final 
disposition of the claim.  The RO and the Veteran are advised 
that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the 
appellate courts.  It has been held that compliance by the 
Board or the RO is neither optional nor discretionary.  Where 
the remand orders of the Board or the Courts are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



